Citation Nr: 1132010	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-26 580	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a retroactive award and payment of Dependents' Educational Assistance (DEA) under Chapter 35, United States Code, prior to May 19, 2006.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran had active service from October 1969 to August 1970.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant submitted a statement wherein he declared that he wanted to withdraw his disagreement with the RO's decision in this case.  The statement was received at the RO in August 2011 and forwarded to the Board where it was received that same month.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


